United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2925
                                   ___________

James I. Dale,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of South Dakota.
Daryl Slyhuis, Interim Warden, in         *
his individual and official capacities;   *      [UNPUBLISHED]
Kelly Daughters, Counselor, in his        *
individual capacity; Mark Leonard, in *
his individual capacity,                  *
                                          *
             Appellees.                   *
                                     ___________

                             Submitted: February 27, 2009
                                Filed: March 9, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      South Dakota state prisoner James I. Dale (Dale) appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action claiming
defendants violated his Eighth Amendment rights by denying him proper usage of

      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
prescribed custom inserts for his shoes and by requiring him to share an electric razor
with other inmates, which he alleged was unsanitary. Reviewing the grant of
summary judgment de novo and viewing the record in the light most favorable to
Dale, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of
review), we affirm.

       We first conclude summary judgment was appropriate on Dale’s claim related
to his custom inserts, because the undisputed facts established Dale received prompt
medical care once he complained about discomfort in his right heel and ankle, and
Dale’s physician initially did not prescribe removal of the existing insoles of his shoes
in conjunction with the use of the custom inserts. Thus, even assuming Dale had a
serious medical need, he could not show defendants—by temporarily denying him
permission to remove the existing insoles—either denied or delayed access to medical
care or intentionally interfered with prescribed treatment. See Estelle v. Gamble, 429
U.S. 97, 104-05 (1976) (explaining the Eighth Amendment proscribes deliberate
indifference to prisoners’ serious medical needs; deliberate indifference may be
manifested by the prison staff intentionally denying or delaying access to medical care
or intentionally interfering with treatment once prescribed).

       We further conclude summary judgment was appropriate on Dale’s claim
related to the sharing of an electric razor, because the undisputed facts established that
once Dale requested an administrative remedy, the matter was investigated and Dale
was informed that a razor would be disinfected upon his request. Thus, even
assuming this condition created a substantial risk of serious harm, Dale could not
show that defendants were deliberately indifferent to that risk. See Farmer v.
Brennan, 511 U.S. 825, 837 (1994) (stating, to prevail on Eighth Amendment claim,
the prisoner was required to show the challenged condition presented a substantial risk




                                           -2-
of serious harm and prison officials acted with deliberate indifference toward that
risk).

      Accordingly, we affirm.
                     ______________________________




                                        -3-